Case:14-00709-EAG7 Doc#:205 Filed:04/21/20 Entered:04/21/20 16:57:58                     Desc: Main
                           Document Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO


  IN RE:

      RAUL GONZALEZ RODRIGUEZ &                                        CASE No. 14-00709(EAG)
      IDALY RIVERA GALIANO
                                                                        CHAPTER 7
                        DEBTOR(S)                                       ASSET CASE


               TRUSTEE'S OBJECTION TO PROOFS OF CLAIMS
                               #7 AND #9
               AND NOTICE OF OPPORTUNITY FOR HEARING

      COMES NOW, Wigberto Lugo Mender, duly appointed Chapter 7 Trustee in the above

 captioned case, who respectfully states as follows:

                            PROCEDURAL BACKGROUND
 1.      Debtors filed the instant petition for relief under Chapter 13 of the Bankruptcy Code on

 February 1, 2014. On December 16, 2014, and at the request of the Debtor, this case was converted

 to a Chapter 7 proceeding. The undersigned was appointed Successor Chapter 7 Trustee of this

 estate on April 8, 2015.

 2.     On July 31, 2014, Department of Treasury (hereinafter “Treasury”) filed claim #7 in the

 total amount of $27,082.46. From this amount $2,358.06 are claimed as secured, $10,328.78 as

 unsecured priority tax pursuant to 11 USC §507(a)(8) and $14,395.62 as general unsecured claim.

 3.     The same date, Treasury filed claim #9 in as unsecured priority tax pursuant to 11 USC

 §507(a)(8) in the amount of $28,931.06 for post-petition claim under Section 1305.

                    DISCUSSION AND REQUEST FOR REMEDY

                                   PROOF OF CLAIM #7
 4.     In the undersigned trustee’s knowledge and based on the records of this case this claim is

 not entitled to any secured status. The undersigned trustee nor the estate holds any funds that may

 be encumbered to the Treasury. The balance claimed is not entitled to any secured status.
Case:14-00709-EAG7 Doc#:205 Filed:04/21/20 Entered:04/21/20 16:57:58                        Desc: Main
                           Document Page 2 of 4
 TRUSTEE’S OBJECTION TO PROOFS OF CLAIM #7 AND #9                         RAUL GONZALEZ RODRIGUEZ
                                                                          CASE #14-00479 (EAG)
                                                                          PAGE #2

 5.     Upon the undersigned review of the record of this case pursuant to 30 L.P.R.A §2651,

 31L.P.R.A. §5193 and 13 L.P.R.A. §361, the amount of “Treasury” claim be deemed unsecured

 pursuant to 11 U.S.C. 726.

 6.     Upon the undersigned review of the record of this case the trustee request that claim #7 be

 allowed as requested in the amount of $27,082.46, of which $12,686.84 should be considered as

 unsecured priority tax pursuant to 11 USC § 507(a)(8) and the balance of $14,395.62 considered

 as general unsecured claim.

                                    PROOF OF CLAIM #9
 7.     Together with the proof of claim #9 detailed herein, Treasury has provided a debt certificate

 to complement their outstanding amount claimed. The debt certificate is a manual typed signed by

 Lydia E Montes Melendez, which details an entry for “estimated IVU taxes” for 2014.

 8.     Per our review of the information available in the legal file shows that the balance claimed

 by Treasury is excessive and not supported by the statement or information available on the records

 of the instance.

 9.     From the undersigned review of the documentation and information available, including

 the schedules filed in this case it is established that debtor ceased operation during December 31,

 2007 and serve notice to Municipio de Hormigueros. Later, Debtors notified to Treasury that

 business was closed. [Refer to docket #131].

 10.    No income took place after that date to be reported under the IVU concept during the period

 claimed by Treasury on claim #9.

 11.    On this principal ground, the Trustee requests that proof of claim #9 be disallowed.



                        NOTICE IN COMPLIANCE WITH LBR 3007-1

        CLAIMANT AND PARTIES IN INTEREST PEASE TAKE NOTICE that: Within

 thirty (30) days after service as evidence by the certifications, and an additional three (3) days

 pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any party against whom this paper

 has been served, or any other party to the action who objects to the relief sought herein, shall serve
Case:14-00709-EAG7 Doc#:205 Filed:04/21/20 Entered:04/21/20 16:57:58                        Desc: Main
                           Document Page 3 of 4
 TRUSTEE’S OBJECTION TO PROOFS OF CLAIM #7 AND #9                          RAUL GONZALEZ RODRIGUEZ
                                                                           CASE #14-00479 (EAG)
                                                                           PAGE #3

 and file an objection or other appropriate response to this paper with the Clerk’s office of the U.S.

 Bankruptcy Court for the District of Puerto Rico. If no objection or other response is filed within

 the time allowed herein, the objection will be deemed unopposed and may be granted unless: (1)

 the requested relief is forbidden by law; (2) the requested relief is against public policy; or (3) in

 the opinion of the Court, the interest of justice requires otherwise. If you file a timely response,

 the Court may – in its discretion – schedule a hearing.

        This Motion requires a Written Response. If a claimant contests an objection to claim,

 it must file with the Clerk a written response to the objection. The response must state with

 particularity why the proof of claim should be allowed, must contain any documentation in support

 of the allowance of the proof of claim should be denied. A response to an objection to claim must

 be served on the objecting party and any other party entitled to receive notice of the response. A

 claimant who does not file a timely response to a properly served objection to claim is deemed to

 have agreed that the objection to claim may be granted. If a timely response is not filed, the court

 may grant the objection to claim without further notice of hearing.

        WHEREFORE, the undersigned Trustee prays this Honorable Court that unless a written

 request for hearing on opposition to this objection is filed by claimant, to enter Order allowing

 claim #7 be allowed in the amount requested of $27,082.46, but considered $12,686.84 as

 unsecured priority tax pursuant to 11 USC § 507(a)(8) and the balance of $14,395.62 be considered

 as general unsecured claim; and claim #7 be disallowed in its entirety.
        RESPECTFULLY SUBMITTED

        In Guaynabo, Puerto Rico, this 21ST day of April of 2020.


                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY: That on this same date, I electronically filed the foregoing with

 the Clerk of the Court using the CM/ECF System which will send notification of such filing to:

 MONSITA LECAROZ ARRIBAS at ustpregion21.hr.ecf@usdoj.gov; CARLOS G BATISTA

 JIMENEZ on behalf of US FEDERAL FINANCIAL LLC at lcdobatista@frauyasoc.com;
Case:14-00709-EAG7 Doc#:205 Filed:04/21/20 Entered:04/21/20 16:57:58                         Desc: Main
                           Document Page 4 of 4
 TRUSTEE’S OBJECTION TO PROOFS OF CLAIM #7 AND #9                            RAUL GONZALEZ RODRIGUEZ
                                                                             CASE #14-00479 (EAG)
                                                                             PAGE #4

 BRISEIDA Y DELGADO MIRANDA on behalf of PR ASSET PORTFOLIO 2013-1

 INTERNATIONAL, LLC at delgadomirandalaw@gmail.com; MIGDALIA EFFIE GUASP on

 behalf    of   BANCO     POPULAR        DE     PR      SPCIAL       LOANS     at   megbky@bppr.com,

 migdalia.guasp@popular.com; EDUARDO M VERAY on behalf of BANCO POPULAR DE PR

 SPCIAL LOANS eduardo.veray@popular.com,                     eduardoveray@gmail.com; and MIRIAM

 SOCORRO        LOZADA       RAMIREZ       on       behalf    of   Debtors   miriamlozada@gmail.com,

 miriamlozada@gmail.com; miriamlozada60@gmail.com; miriamlozadabest@gmail.com.

          I FURTHER CERTIY THAT: Copy of the forgoing document has been mailed by first
 class certified mail to the above listed claimant and parties: Puerto Rico Treasury Department

 at Bankruptcy Section (424-B), PO Box 9024140, San Juan, PR 00902-4140; PR Department of

 Treasury at Bankruptcy Section 235 Ave Arterial Hostos, Suite 1504 San Juan, PR00918-1454;

 The P.R. Department of Justice - Federal Litigation Division, Attention: Migda Liz

 Rodriguez Collazo, Esq. at P.O. Box 9020192, San Juan, PR 00902-0192; Raul Gonzalez

 Rodriguez and Idaly Rivera Galiano (Debtors) PO Box 1647, Hormigueros, P.R. 00660;

 Miriam Lozada Ramirez, Esq., Attorney for Debtors, at Urb Paseo Los Robles, 3020 Jose

 Monge, Mayaguez, PR 00682.

                                                                   /S/ Wigberto Lugo Mender .
                                                                   WIGBERTO LUGO MENDER
                                                                   CHAPTER 7 TRUSTEE
                                                                   100 Carr. 165 Suite 501
                                                                   Guaynabo, PR 00968-8052
                                                                   Tel. (787) 707-0404
                                                                   Fax (787) 707-0412
                                                                   trustee@lugomender.com
